DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabahug (6,116,523) in view of Cohen (2005/0258278).
Regarding claim 1, Cabahug discloses a discrete elastomeric irrigation drip emitter for insertion into a drip line tube capable of carrying pressurized fluid comprising:
a unitary body (figure 3) of elastomeric material being substantially planar, having a longitudinal axis and defining an inlet (item 28), an outlet (item 32) and a flow path between the inlet and the outlet (see figure 3), the unitary body forming a discrete emitter having an open-face configuration wherein the inlet is on a first side of the unitary body and the flow path and the outlet are positioned on a second side of the unitary body different than the first side (see figure 3), the flow path extending between the inlet and outlet in a substantially horizontal plane and having a pressure reduction (PR) portion (items 40/42) positioned proximate the inlet followed by a pressure compensation (PC) portion (item 48/50) positioned between the pressure reduction passage and the outlet; and
Cabahug fails to disclose wherein the PC portion further defines at least two angled walls extending toward one another and angling in height from a high height at a proximal end of each angled wall to a lower height at a distal end of each angled wall and each angled wall having an angle walled 
Cohen teaches a similar emitter in the same field of endeavor wherein the PC portion (figures 22-30A) further defines at least two angled walls (best appears to be figure 28, see below A and B) extending toward one another and angling in height from a high height at a proximal end of each angled wall to a lower height at a distal end of each angled wall and each angled wall having an angle walled axis extending from proximal end to distal end of the angled wall and lateral to the longitudinal axis of the unitary body of elastomeric material, with the angled walled axes positioned to intersect with one another, to form a PC fluid passage through which fluid must pass to move from the PR portion to the outlet (see figure 28 and annotated figure below, each angled wall has a higher and lower height at the juncture to which their angles would intersect and they also are lateral to the longitudinal axis of the emitter), and the at least two angled walls are movable between a first low pressure position where the angled walls are spaced a first distance from an inner surface of the drip line tube and a second high pressure position wherein the angled walls are spaced a second distance from the inner surface of the drip line tube smaller than the first distance to reduce in size the PC fluid passage to compensate for an increase in pressure of the pressurized fluid carried in the drip line tube (flexible walls act as a valve for pressure fluctuations to move up and down).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a tapered wall PC fluid passage as taught by Cohen to the system of Cabahug, the motivation being that progressive closing of the baffle walls allows for regulation as a one way valve to allow for proper pressure compensation and functionality of the emitter (par. 110).

    PNG
    media_image1.png
    351
    461
    media_image1.png
    Greyscale


Further regarding claim 9, the first tortuous path may be construed from items 30A of Cabahug since fluid would be tortured by pressure changes and the pathway extends back and forth across the longitudinal axis in a substantially serpentine pattern (see annotated figure below) and further a modified Cabahub teaches that the pressure compensation portion is located in a non-tortuous pressure compensation passage since the passage does not require multiple directional changes.
Regarding claims 2 and 10, Cabahug further discloses wherein the outlet is in the same substantially horizontal plane as the PR portion and the PC portion of the flow path and includes at least one protrusion extending from a surface thereof to prevent the outlet from collapsing in response to the increase in pressure of the pressurized fluid carried in the drip line tube (see figure 3, inward protrusions of 30B, the extend from the base at 44 upwards to the top of the emitter, the Examiner notes that this section is separated by an intermediate section at 50 so the Examiner is construing essentially 30B and 32 as the exit portion).
Regarding claim 4, Cabahug further discloses wherein the PR portion of the flow path extends in a tortuous and substantially serpentine pattern with the PC portion (see figure 3) having sidewalls defining a generally rectangular chamber with the at least two angled walls extending from different sidewalls of the generally rectangular chamber (see figure 3).
Regarding claim 5, Cabahug further discloses a drip line comprising:
a tube having 10 an inner surface;
a plurality of elastomeric irrigation drip emitters according to claim 1 spaced at regular intervals within the tube and bonded to the inner surface of the tube (intent of system, see figure 9).

Regarding claims 8 and 12, Cabahug further discloses wherein the PR portion of the flow path of each elastomeric irrigation drip emitter extends in a tortuous and substantially serpentine pattern back and forth across the longitudinal axis at times being perpendicular to the longitudinal axis and at other times parallel to the longitudinal axis (see annotated figure below) with the PC portion having sidewalls defining a generally rectangular chamber (see figure 25 of Cohen) with the at least two angled walls extending from different sidewalls of the generally rectangular chamber (see figures 25 and 28, each portion would extend to sizewalls of the generally rectangular chamber).

    PNG
    media_image2.png
    239
    532
    media_image2.png
    Greyscale

Regarding claim 13, Cabahug further discloses a drip line emitter comprising a tube (figure 8, item 10) having an inner surface; a plurality of elastomeric drip emitters according to claim 9 spaced at regular intervals within the tube and bonded to the inner surface of the tube (see figure 8).
Further the Examiner notes though not explicitly disclosed it is well known and obvious to have the emitters spaced throughout the hose and not to have a single emitter.  Please note the abundant use of “emitters” versus a single emitter and Cabahug also teaches both continuous and discrete emitters (col. 5, lines 46-66).
Allowable Subject Matter
Claims 3, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752